      Case 2:18-mj-00152-EFB Document 242 Filed 12/03/19 Page 1 of 3


 1   HEATHER E. WILLIAMS, State Bar #122664
     Federal Defender
 2   BENJAMIN D. GALLOWAY, #214897
     Chief Assistant Federal Defender
 3   RACHELLE BARBOUR, #185395
     Assistant Federal Defender
 4   OFFICE OF THE FEDERAL DEFENDER
     801 I Street, 3rd Floor
 5   Sacramento, CA 95814
     Tel: 916-498-5700/Fax 916-498-5710
 6   rachelle.barbour@fd.org
 7   Attorneys for Defendant
     OMAR ABDULSATTAR AMEEN
 8
 9                                UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA
11
12                                                         Case No. 2:18-mj-152 EFB
13   IN THE MATTER OF THE                                  DEFENSE RESPONSE TO UNITED
     EXTRADITION OF OMAR                                   STATES’ STATUS REPORT
14   ABDULSATTAR AMEEN TO THE
     REPUBLIC OF IRAQ,                                     Hearing Date: December 4, 2019
15   ______________________________/                       Judge: Hon. Edmund F. Brennan
16          The U.S. Government has just filed the Second Supplemental Information provided by
17   the Government of Iraq. Its December 2, 2019, Status Report states, “Because the second
18   supplemental information has now been certified in accordance with 18 U.S.C. § 3190, it must be
19   admitted at the continued extradition hearing and considered as part of the Court’s probable
20   cause assessment.” (Doc. 240, p. 2 [emphasis added].)
21          The second part of the Extradition Hearing is tomorrow. The Defense has been prepared
22   to address the first and second extradition packets, but requires time to address and respond to
23   the additional packet filed yesterday. For months, the Government has told the Court that it
24   could not consider the alleged information from Person 1. It has also repeatedly stated that the
25   FBI investigation is outside the extradition case. See Doc. 21, p. 2 (FBI criminal investigation is
26   “not related to the murder” and nothing in the FBI’s investigation has “revealed any additional,
27   admissible facts relating to the murder alleged in the extradition request”); Doc. 102, p. 1
28   (criminal investigation is “wholly separate from the extradition proceeding”). In Document 102,



                                                      1
         Case 2:18-mj-00152-EFB Document 242 Filed 12/03/19 Page 2 of 3


 1   the Government stated, “The United States has a duty to protect the delineation between its own
 2   criminal investigation and these extradition proceedings. . . .” Doc. 102, p. 4; see also p. 7
 3   (opposing defense’s attempt to “conflate what are two separate and distinct legal matters.”)
 4           The new packet has exploded that delineation. 1 The new “incorporation” by the Iraqi
 5   court of an FBI report, over 18 months after the warrant went out, is unusual to say the least.
 6   The Government attempts to bolster the lone identification by Person 5 by having the Iraqi Court
 7   incorporate one aspect of the FBI investigation directly into its records. The Government
 8   demands that the supplemental information be considered by the Court. However, the Defense
 9   requests time to allow it to research and brief the unusual issues presented by this procedural
10   mechanism.
11           The Court has always been extremely considerate of the need to provide the Defense an
12   opportunity to address supplemental information from the Government. When the Government
13   earlier indicated its intent to submit the first supplemental packet, the Court told the parties,
14   “[W]hatever is submitted in the way of a supplemental packet, I obviously will allow the defense
15   time to respond to it.” (Doc. 171, p. 10, lines 22-24 [May 28, 2019].) When the packet was filed
16   in September, the Court allowed the Defense time to brief it in preparation for this hearing.
17           The Defense anticipates that the Government will argue that the extradition hearing
18   should proceed tomorrow. The Defense does not make this request lightly. It simply has not had
19
20   1
             The Court discussed this issue in Document 135, the Order on the Defense Motion to
21   Compel. At the time, it found that the Defense’s arguments that the United States was a
     protagonist of the Iraqi proceeding “serious and unproven.” Doc. 135, p. 13. However, “based
22   on the record evidence” before it, the Court could not “conclusively discount it.” Id. The usual
     role of the United States in an extradition is “ministerial”: “it merely receive[s] factual
23   information developed by [foreign] authorities.” In re Drayer, 190 F.3d 410, 414 (6th Cir. 1999).
     Recent disclosures by the Government, in the form of the FBI affidavits, provide copious
24
     additional evidence in the record that the United States’ role here is far from ministerial. For
25   example, the FBI Legal Attaché, first “passed an investigative lead” regarding the Jasim murder
     and the statements of Persons 1 and 5 to the INSS (Iraqi National Security Service) in April
26   2018. (Exh. 109; Doc. 208-32, p. 3.) The Attaché then sat in on the April 15, 2018 hearing
     where Person 5 testified with two other FBI staff members and provided “frequent” assistance to
27   the Iraqi Government in the preparation of the extradition request. Id., p. 4. The timeline shows
28   the primacy of the FBI investigation: Person 1 was interviewed by the FBI in January 2018.
     Person 5 was interviewed in October 2018. The FBI only passed this onto the Iraqi Government
     in April 2018, and within a week or two the Iraqi Government had convened a court proceeding.
                                                       2
      Case 2:18-mj-00152-EFB Document 242 Filed 12/03/19 Page 3 of 3


 1   the opportunity to research or brief the impact of the second supplemental information on this
 2   case. It has not even had the opportunity to discuss the second supplemental information with
 3   Mr. Ameen and explain to him the new procedural and factual issues that it appears to raise. Due
 4   process requires that the defense be given the opportunity to consider and respond to the new
 5   information that has now been incorporated into the Iraqi documents. In re Sindona, 450 F.Supp.
 6   672, 685 (S.D.N.Y. 1978)(accused has right to respond to demanding country’s documents).
 7          A document that has steadfastly been declared by the Government to be outside this
 8   extradition proceeding has now quickly been rolled into it to attempt to support probable cause.
 9   The defense respectfully requests that the Court grant it sufficient opportunity to research,
10   investigate, and address it.
11   DATED: December 3, 2019                       Respectfully submitted,
12                                                 HEATHER E. WILLIAMS
13                                                 Federal Defender

14                                                 /s/ Benjamin D. Galloway
                                                   BENJAMIN D. GALLOWAY
15                                                 Chief Assistant Federal Defender
16
                                                   /s/ Rachelle Barbour________________
17                                                 RACHELLE BARBOUR
                                                   Assistant Federal Defender
18                                                 Attorneys for OMAR AMEEN
19
20
21
22
23
24
25
26
27
28


                                                      3
